Name: Commission Regulation (EC) NoÃ 216/2006 of 8 February 2006 amending Regulation (EC) NoÃ 2184/97 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  communications
 Date Published: nan

 9.2.2006 EN Official Journal of the European Union L 38/15 COMMISSION REGULATION (EC) No 216/2006 of 8 February 2006 amending Regulation (EC) No 2184/97 concerning the classification of certain goods in the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) The classification of a video conferencing system consisting of various components including two installation diskettes in Commission Regulation (EC) No 2184/97 of 3 November 1997 concerning the classification of certain goods in the Combined Nomenclature (2) has led to classifications under CN code 8517 50 90 for the video conferencing system and 8524 91 10 for the two installation diskettes. Since Note 6 to Chapter 85 of the Combined Nomenclature was amended with effect from 1 January 2002 and in view of the fact that the HS Committee agreed in October 2004 on the interpretation of this Note, Regulation (EC) No 2184/97 is to be considered as incorrect. (2) Regulation (EC) No 2184/97 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Point 4 of the table set out in the Annex to Regulation (EC) No 2184/97 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 2006. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 2175/2005 (OJ L 347, 30.12.2005, p. 9). (2) OJ L 299, 4.11.1997, p. 6. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) Set put up for retail sale comprising:  an audio unit with a telephone handset,  a telecommunication card,  a video camera connectable to an automatic data-processing machine,  a network connection unit, and  two diskettes with video telephony application software. The set enables an automatic data-processing machine to perform an additional function (video telephony). 8517 50 90 Classification is determined by General Rules 1, 3(b) and 6 for the interpretation of the Combined Nomenclature, and by the wording of CN codes 8517, 8517 50 and 8517 50 90. The essential character of the set is given by the telecommunication apparatus (the audio unit and telecommunication card).